DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-21 are currently pending and have been considered below.
Drawings
In light of applicant’s Reply filed May 13, 2021, the previous objection to the Drawings is moot and thus withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication no. 2017/0101170 to Clemen, Jr. et al. (“Clemen”) in view of WO 2008/036991to Matthias (“Matthias”). 
Regarding claim 1, Clemen teaches a tank support assembly for a vehicle, the tank support assembly comprising: a vehicle structure (201); a storage tank assembly (204); tank magnets (209), affixed to the storage tank assembly (¶¶ [0021]-[0024]; FIG. 2); structure magnets (208), affixed to the vehicle structure (¶¶ [0021]-[0024]; FIG. 2); wherein the tank magnets interact with the structure magnets to passively provide repulsive magnetic forces that constrain movement of the storage tank assembly relative to the vehicle structure without the tank magnets contacting the structure magnets (¶¶ [0022]-[0024]; FIG. 2).
Clemen does not explicitly teach a mechanical element, extending between the vehicle structure and the storage tank assembly and indirectly mechanically coupling the vehicle structure to the storage tank assembly via one or more dampers; the mechanical element tethers the storage tank assembly to the vehicle structure, and the one or more dampers enable limited movement of the mechanical element relative to at least one of the storage tank assembly or the vehicle structure.
Matthias teaches a tank support assembly, comprising both magnets (lines 173-175 teaching fastening elements (3) comprise magnets) and a mechanical element (11), extending between the vehicle structure and the storage tank assembly and indirectly mechanically coupling the vehicle structure to the storage tank assembly via one or more dampers (19, FIG. 2, lines 208-212; and/or 33, FIG. 15, lines 261-264; and/or 27, FIGS. 18-19, lines 278-283); the mechanical element tethers the storage tank assembly to the vehicle structure, and the one or more dampers enable limited movement of the mechanical element relative to at least one of the storage tank assembly or the vehicle structure (FIG. 2, lines 208-212; and/or FIG. 15, lines 261-264; and/or FIGS. 18-19, lines 278-283).

Regarding claim 7, the combination of Clemen and Matthias teaches each and every feature of claim 1 as discussed above, and Clemen teaches wherein selected ones of the tank magnets and respective ones of the structure magnets are strip magnets, arranged in pairs, each of the strip magnets has a length and comprises multiple segments with alternating polarity along the length (¶¶ [0021]-[0024]; FIG. 2), a first strip magnet in each of the pairs is one of the tank magnets, and a second strip magnet in each of the pairs is one of the structure magnets, and the first strip magnet magnetically interacts with the second strip magnet in each of the pairs to restrain translational and rotational movement of the storage tank assembly relative to the vehicle structure by maintaining alignment between the first strip magnet and the second strip magnet (¶¶ [0021]-[0024]; FIG. 2).
In case it is argued that the combination of Clemen and Matthias does not explicitly teach strip magnets, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent 
Regarding claim 8, the combination of Clemen and Matthias teaches each and every feature of claim 1 as discussed above, and Clemen teaches wherein the tank magnets comprise a top magnet, affixed along a top end of the storage tank assembly, and a bottom magnet, affixed along a bottom end of the storage tank assembly that is opposite the top end, and the top magnet and the bottom magnet are permanent magnets that repel from corresponding ones of the structure magnets, located above the top magnet and below the bottom magnet, respectively, to vertically support and suspend the storage tank assembly (¶¶ [0021]-[0024]; FIG. 2).
Regarding claim 10, the combination of Clemen and Matthias teaches each and every feature of claim 8 as discussed above, and Clemen teaches wherein the storage tank assembly comprises a tank and one or more tank skirts that engage and surround the tank, and one or more of the tank magnets are mounted on respective one of the one or more tank skirts (Matthias at FIG. 1). 
Regarding claim 18, the combination of Clemen and Matthias teaches a method for supporting a tank assembly of claim 1 (Clemen at Abstract; see analysis of claim 1 above), the method comprising loading cryogenic fluid into a tank of the storage tank assembly within the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Matthias as applied to claim 1 above, and further in view of “Novel Magnetic Spring and Magnetic Bearing” by Qian, et al. (“Qian”).
Regarding claim 2, the combination of Clemen and Matthias teaches each and every element of claim 1 as discussed above, and Clemen teaches wherein selected ones of the tank magnets and respective ones of the structure magnets are arranged in pairs, a first magnet in each of the pairs is one of the tank magnets, and a second magnet in each of the pairs is one of the structure magnets (¶¶ [0022]-[0024]; FIG. 2). 
The combination of Clemen and Matthias does not explicitly teach the pairs of magnets are spring magnets, the spring magnets in the pairs repel each other when spaced apart a distance that is less than an equilibrium distance and attract each other when spaced apart a distance that is greater than the equilibrium distance.
Qian teaches a magnetic bearing comprising pairs of magnets that are spring magnets, the spring magnets in the pairs repel each other when spaced apart a distance that is less than an equilibrium distance and attract each other when spaced apart a distance that is greater than the equilibrium distance (Abstract, pgs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Matthias combination such that the pairs of magnets are spring magnets, as taught by Qian, in order to effectively restrain the storage tank assembly within the vehicle structure. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Matthias as applied to claim 1 above, and further in view of GB 2025029 to Phillips (“Phillips”).
Regarding claim 4, the combination of Clemen and Matthias teaches each and every element of claim 1 as discussed above, and Clemen teaches wherein the mechanical element (11) is a strut or a pin (FIGS. 1-2).
The combination of Clemen and Matthias does not explicitly teach the mechanical element is non-metallic. 
Phillips teaches a tank support assembly, comprising a mechanical element that is non-metallic (pg. 1, lines 36-43, teaching spacers made of plastics).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Matthias combination such that the mechanical element is non-metallic, as taught by Phillips, in order to minimize heat transfer between the vehicle structure and storage tank assembly. Also, it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claims 5, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Matthias as applied to claims 1, 8, and 18 above, and further in view of WO 2006/034521 to Klaus (“Klaus”).
Regarding claim 5, the combination of Clemen and Matthias teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein selected one of 
Klaus teaches a tank support assembly, wherein selected one of the structure magnets are diamagnets configured to provide restoring forces for stabilizing the storage tank assembly relative to the vehicle structure (pg. 5, line 12 to pg. 6, line 28; FIGS. 1-3; note: the supraconductive material (6, 46) is a diamagnetic material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Matthias combination such that the structure magnets are diamagnets, as taught by Klaus, in order to further stabilize the tank. 
Regarding claim 9, the combination of Clemen and Matthias teaches each and every element of claim 8 as discussed above, but it does not explicitly teach wherein the storage tank assembly comprises a tank having a toroidal shape and a central cavity defined by the toroidal shape, the vehicle structure comprises a column extending through the central cavity of the tank, and the mechanical element is a column finger that projects from the column within the central cavity of the tank. 
Klaus teaches a tank support assembly, wherein the storage tank assembly comprises a tank having a toroidal shape and a central cavity defined by the toroidal shape (FIGS. 3-4), the vehicle structure comprises a column extending through the central cavity of the tank (FIGS. 3-4), and the mechanical element is a column finger (53) that projects from the column within the central cavity of the tank (FIGS. 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Matthias combination such that the storage tank assembly comprises a tank having a toroidal shape, as taught by Klaus, in order to efficiently use 
Regarding claim 19, the combination of Clemen and Matthias teaches each and every element of claim 18 as discussed above, but it does not explicitly teach stabilizing the storage tank assembly, suspended relative to the vehicle structure via the tank magnets and the structure magnets, in a steady-state position relative to the vehicle structure via diamagnets. 
Klaus teaches a method, comprising stabilizing the storage tank assembly, suspended relative to the vehicle structure via the tank magnets and the structure magnets, in a steady-state position relative to the vehicle structure via diamagnets (pg. 5, line 12 to pg. 6, line 28; FIGS. 1-3; note: the supraconductive material (6, 46) is a diamagnetic material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Clemen and Matthias combination by stabilizing the tank assembly via diamagnets, as taught by Klaus, in order to further stabilize the tank. 
Regarding claim 20, the combination of Clemen and Matthias teaches each and every element of claim 18 as discussed above, but it does not explicitly teach removing frangible 
Klaus teaches removing frangible mechanical elements, used to secure the storage tank assembly to the vehicle structure during launch of the vehicle, when the vehicle is in a microgravity environment (lines 172-316). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Clemen and Matthias combination by removing frangible mechanical elements, as taught by Klaus, in order to further reduce heat transfer. 
 Claim 11-15 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Klaus. 
Regarding claim 11, Clemen teaches tank support assembly for a vehicle, the tank support assembly comprising: a vehicle structure (201); a plurality of structure magnets (208), affixed to the vehicle structure; a storage tank assembly (204), having a top end, a bottom end, and a height axis, extending from the top end to the bottom end (FIG. 2); and tank magnets (209), affixed to the storage tank assembly (¶¶ [0021]-[0024]; FIG. 2), wherein: one of the tank magnets is a first strip magnet, having a length and comprising multiple segments with alternating polarity along the length (¶¶ [0021]-[0024]; FIG. 2), and one of the structure magnets is a second strip magnet that magnetically interacts with the first strip magnet in a pair of strip magnets so that alignment between the first strip magnet and the second strip magnet of the pair of strip magnets is maintained, restraining translational and rotational movement of the storage tank assembly relative to the vehicle structure (¶¶ [0021]-[0024]; FIG. 2). 

Klaus teaches a tank support assembly, wherein one of the structure magnets is a first diamagnet, located in a space between the pair of strip magnets so that a magnetic stack-up is defined by the first diamagnet and the pair of strip magnets. (pg. 5, line 12 to pg. 6, line 28; FIGS. 1-3; note: the supraconductive material (6, 46) is a diamagnetic material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Matthias combination to further include the diamagnet, as taught by Klaus, in order to further stabilize the tank. 
In case it is argued that the combination of Clemen and Klaus does not explicitly teach strip magnets, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance using strip magnets rather than separate permanent magnets aligned in a row. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Klaus combination and provide first and second strip magnets, rather than first and second rows of permanent magnets, in order to facilitate manufacturing and assembly. 
Regarding claim 12, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, and Clemen teaches wherein: at least a first magnet of the tank magnets is mounted on a front area of the storage tank assembly, at least a second 
Regarding claim 13, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, and Klaus teaches wherein the storage tank comprises a tank having a toroidal shape and a central cavity, defined by the toroidal shape, and the vehicle structure comprises a column, extending through the central cavity of the tank (FIGS. 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Klaus combination such that the storage tank assembly comprises a tank having a toroidal shape, as taught by Klaus, in order to efficiently use available space within the vehicle. Also, it is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed toroidal shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Klaus combination such that the storage tank assembly comprises a tank having a toroidal shape in order to efficiently use available space within the vehicle.
Regarding claim 14, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, and Klaus teaches wherein: selected ones of the structure magnets are diamagnets, separate from the first diamagnet in the magnetic stack-up, that interact with respective ones of the tank magnets, affixed to a middle region of the storage tank assembly, the middle region of the storage tank assembly is located between the top end and the bottom end of the storage tank assembly, and the diamagnets that interact with the respective ones of the tank magnets, affixed to the middle region of the storage tank assembly, constrain one or more of lateral, longitudinal, and rotational movement of the storage tank assembly relative to the vehicle structure (pg. 5, line 12 to pg. 6, line 28; FIGS. 1-3; note: the supraconductive material (6, 46) is a diamagnetic material). 
	Regarding claim 15, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, and Klaus teaches wherein selected ones of the structure magnets are diamagnets, separate from the first diamagnet in the magnetic stack-up, that interact with respective ones of the tank magnets, stabilizing the storage tank assembly (pg. 5, line 12 to pg. 6, line 28; FIGS. 1-3; note: the supraconductive material (6, 46) is a diamagnetic material).
	Regarding claim 21, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, and Clemen teaches wherein: the tank magnets comprise a top magnet, affixed along the top end of the storage tank assembly, and a bottom magnet, affixed along the bottom end of the storage tank assembly, and the top magnet and the bottom magnet interact with corresponding ones of the structure magnets, located above the top magnet and below the bottom magnet, respectively, to passively provide repulsive magnetic forces that support and suspend the storage tank assembly along the height axis relative to the vehicle .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Klaus as applied to claim 11 above, and further in view of Matthias and Phillips. 
	Regarding claim 16, the combination of Clemen and Klaus teaches each and every element of claim 11 as discussed above, but it does not explicitly teach a mechanical strut, extending from the storage tank assembly to the vehicle structure, wherein: the mechanical strut is non-metallic and is coupled to the storage tank assembly along a middle region of the storage tank assembly, the middle region is located between the top end and the bottom end of the storage tank assembly, and the mechanical strut is configured to constrain one or more of lateral, longitudinal, or rotational movements of the storage tank assembly relative to the vehicle structure.
	Matthias teaches a tank support assembly, comprising both magnets (lines 173-175 teaching fastening elements (3) comprise magnets) and a mechanical strut (11), extending from the storage tank assembly to the vehicle structure, wherein: the mechanical strut is coupled to the storage tank assembly along a middle region of the storage tank assembly, the middle region is located between the top end and the bottom end of the storage tank assembly, and the mechanical strut is configured to constrain one or more of lateral, longitudinal, or rotational movements of the storage tank assembly relative to the vehicle structure (FIG. 2, lines 186-201).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Klaus combination and further include the mechanical strut, as taught by Matthias, in order to stabilize the tank during turbulence. For example, Clemen teaches to handle turbulence induced movement by stabilizing the tank with a 
The combination of Clemen, Klaus, and Matthias does not explicitly teach the mechanical strut is non-metallic. 
Phillips teaches a tank support assembly, comprising a mechanical strut that is non-metallic (pg. 1, lines 36-43, teaching spacers made of plastics).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen, Klaus and Matthias combination such that the mechanical strut is non-metallic, as taught by Phillips, in order to minimize heat transfer between the vehicle structure and storage tank assembly. Also, it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Klaus as applied to claim 21 above, and further in view of Qian.
	Regarding claim 17, the combination of Clemen and Klaus teaches each and every element of claim 21 as discussed above, but it does not explicitly teach wherein: the top magnet and the bottom magnet of the tank magnets are spring magnets that form pairs of spring magnets 
Qian teaches a magnetic bearing comprising pairs of magnets that are spring magnets, wherein: the top magnet and the bottom magnet of the tank magnets are spring magnets that form pairs of spring magnets with corresponding ones of spring magnets of the structure magnets, and the spring magnets in each of the pairs of spring magnets are configured to repel each other when spaced apart a distance that is less than an equilibrium distance and attract each other when spaced apart a distance that is greater than the equilibrium distance (Abstract, pgs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Clemen and Klaus combination such that the pairs of magnets are spring magnets, as taught by Qian, in order to effectively restrain the storage tank assembly within the vehicle structure. 
Allowable Subject Matter
Claim 6 is allowed.
Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection.
In light of the amendments to the claims filed May 13, 2021, Taylor is no longer being relied upon in rejecting the claims. Thus, applicant’s arguments directed to the previous prior art rejections are now moot. In light of the amendments to the claims, independent claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Matthias, and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643          

/Nicholas McFall/Primary Examiner, Art Unit 3644